Citation Nr: 1759564	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), adjustment disorder, depressive disorder, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran submitted a notice of disagreement with the RO's determination, and in March 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in April 2014.

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a psychiatric disability as a result of his experiences during active duty.  Specifically, he claims that during his period of active duty, he experienced religious discrimination, harassment and physical assault which caused him to develop a psychiatric disability.  

At his April 2017 Board hearing, the Veteran testified that although he is Jewish, he was forced to attend church while he was in boot camp.  He testified that he was harassed and given the nickname, "Jew boy."  The Veteran also recalled an incident of physical assault by the drill instructor in which his hand was positioned on a desk and hit with a stapler.  The Veteran stated that this incident led him into a deep depression.  See also June 2013 VA Form 21-0781, Statement in Support of Claim for PTSD.  The Veteran testified that due to the stress, he started having anxiety attacks that were misdiagnosed as flash-backs (optical migraines), and was prescribed Valium and Librium.  He indicated that he still experiences these episodes when he gets stressed. 

The Veteran's service treatment records reveal that in August 1972, he was treated for flashback phenomenon noted to be related to pre-service experimentation with LSD.  In September 1974, he requested a physical and mental evaluation for infrequent dizzy spells and problems sleeping.  The Veteran's March 1975 military separation examination is negative for pertinent abnormalities.  The Veteran's personnel records show multiple disciplinary actions and "incessant" complaints about not being liked and "messed with."  

Post-service clinical records show diagnoses of PTSD with depression, anxiety disorder, panic disorder, bipolar affective disorder, and depression not otherwise specified.  

The Veteran has not yet been afforded a VA medical examination in connection with his claim of service connection for a psychiatric disability.  Given the record discussed above, such an examination is necessary.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current psychiatric disability.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.

After reviewing the record and examining the Veteran, the examiner should delineate all psychiatric disabilities currently exhibited by the Veteran.  The examiner should then provide an opinion, with supporting rationale, as to whether any such disability is causally related to the Veteran's active service or any incident therein.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  In providing the requested opinion, the examiner should reference the pertinent evidence of record, including service treatment records showing treatment for flashbacks, service personnel records show multiple disciplinary actions and "incessant" complaints about not being liked and "messed with," and the Veteran's hearing testimony.  

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

